Title: From James Madison to Edmund Pendleton, 21 February 1788
From: Madison, James
To: Pendleton, Edmund


Dear Sir
New York Feby. 21. 88
The receipt of your favor of the 29th Ult: which did not come to hand till a few days ago was rendered particularly agreeable to me by the prospect it gives of a thorough reestablishment of your health. I indulge the reflection and the hope that it denotes a remaining energy in the Constitution, which will long defend it against the gradual waste of time.
Your representation of the politics of the State coincides with the information from every other quarter. Great fluctuations and divisions of opinion, naturally result in Virginia from the causes which you describe; but they are not the less ominous on that account. I have for some time been persuaded that the question on which the proposed Constitution must turn, is the simple one whether the Union shall or shall not be continued. There is in my opinion no middle ground to be taken. The opposition with some has disunion assuredly for its object; and with all for its real tendency. Events have demonstrated that no coalition can ever take place in favor of a new Plan among the adversaries to the proposed one. The grounds of objection among the non-signing members of the Convention, are by no means the same. The disapproving members who were absent but who have since published their objections differ irreconcileably from each of them. The writers against the Constitution are as little agreed with one another; and the principles which have been disclosed by the several minorities where the Constitution has not been unanimously adopted, are as heterogeneous as can be imagined. That of Massachussetts, as far as I can learn was averse to any Government that deserved the name, and it is certain looked no farther than to reject the Constitution in toto and return home in triumph. Out of the vast number which composed it there was scarce a man of respectability, and not a single one capable of leading the formidable band. The men of Abilities, of property, of character, with every judge, lawyer of eminence, and the Clergy of all Sects, were with scarc[e] an exception deserving notice, as unanimous in that State as the same description of characters are divided and opposed to one another in Virginia. This contrast does not arise from circumstances of local interest, but from causes which will in my opinion produce much regret hereafter in the Opponents in Virginia, if they should succeed in their opposition. N. Hampshire is now in Convention. It is expected that the result will be in favor of the Constitution. R. Island takes no notice of the matter. N. York is much divided. The weight of Abilities and of property is on the side of the Constitution. She must go with the Eastern States let the direction be what it may. By a vessel just from Charlestown we understand that opposition will be made there. Mr. Lowndis is the leader of it.
A British packet brings a picture of affairs in France which indicates some approaching events in that Kingdom which may almost amount to a revolution in the form of its Government. The authority is in itself suspicious; but it coincides with a variety of proofs that the spirit of liberty has made a progress which must lead to some remarkable conclusion of the scene. The Dutch patriots seem to have been the victims partly of their own folly, and partly of something amiss in their friends. The present state of that Confederacy is or ought to be a very emphatic lesson to the U. States. The want of Union and a capable Government is the source of all their calamities; and particularly of that dependence on foreign powers, which is as dishonorable to their Character as it is destructive of their tranquility. I remain Dr Sir Yours very Affely.
Js. Madison Jr.
 